880 So.2d 1116 (2003)
Ex parte Timothy L. McWHORTER.
(In re Marilyn McCarley et al.
v.
Timothy L. McWhorter et al.)
1021638.
Supreme Court of Alabama.
October 24, 2003.
*1117 J. Eric Anderson of Webb & Eley, P.C., for petitioner.
Brent Jordan of Siniard, Timberlake & League, P.C., Huntsville, for respondents.
WOODALL, Justice.
Marilyn McCarley and four other plaintiffs (hereinafter referred to collectively as "McCarley") sued Timothy L. McWhorter, a Lawrence County deputy sheriff; the Lawrence County Commission; and Lawrence County on theories of negligence and wantonness arising from a motor-vehicle accident. The accident occurred on May 25, 2002, on Alabama Highway 157 in Lawrence County, when a vehicle driven by Deputy McWhorter collided with a vehicle occupied by McCarley. McCarley seeks compensatory and punitive damages for personal injuries she allegedly suffered as a result of the accident.
Deputy McWhorter filed a motion to dismiss the complaint, asserting that he was entitled to sovereign immunity as provided in Art. I, § 14, Ala. Const. of 1901. The trial court denied the motion, and Deputy McWhorter petitions this Court for a writ of mandamus directing the trial court to dismiss McCarley's claims against him. We grant the petition and issue the writ.
It is undisputed that Deputy McWhorter was acting within the line and scope of his employment as a deputy sheriff at the time of the accident. Indeed, McCarley alleged that fact in her complaint, repeated it in her opposition to McWhorter's motion to dismiss, and conceded it in her response to the petition for writ of mandamus, stating: "McWhorter was working within the line and scope of his employment as a sheriff's deputy for Lawrence County, Alabama, when he negligently or wantonly sped through the intersection of Alabama Highway 157 and Court Street, without utilizing his blue overhead lights and his audible siren." (Emphasis added.) Under these circumstances, Deputy McWhorter is entitled to sovereign immunity, now referred to as State immunity. See Ex parte Haralson, 871 So.2d 802 (Ala.2003).
PETITION GRANTED; WRIT ISSUED.
HOUSTON, SEE, LYONS, BROWN, HARWOOD, and STUART, JJ., concur.